Citation Nr: 1815121	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-02 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board most recently remanded this appeal for additional development in August 2017.


FINDING OF FACT

A chronic sleep disorder was not shown in service or for many years later; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed obstructive sleep apnea is etiologically related to service or was caused and/or aggravated by his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder have not been met.  38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The matter was remanded in August 2017 for additional development.  That included obtaining additional treatment records and a medical opinion.  Identified records were obtained.  The Veteran was also scheduled for a VA examination.  However, as discussed below, he failed to report for that examination.  There has been substantial compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).
 
The Veteran and his representative have challenged the adequacy of all the VA medical opinions obtained in the course of this appeal in October 2012, April 2015, February 2016, and January 2017.  The Board, in turn, has found all the aforementioned opinions inadequate in March 2015, January 2016, December 2016, and August 2017 remands.  To obtain an adequate opinion, the August 2017 Board Remand requested that a new opinion, and an examination if necessary, be obtained.  Notations within the record indicate that "an in-person examination" was required and that the accelerated clinical evidence (ACE) process could not be used to complete the disability benefits questionnaire (DBQ).  Under the ACE practices, a VA medical provider completes a DBQ by reviewing existing medical evidence.  Thus, per VA directive, the Veteran was scheduled for an in-person examination in September 2017.  He failed to appear.  See October 2017 Web/HTML Documents.  The Veteran has not offered any cause for his failure to appear.  As such, the Veteran's appeal must be considered on the available evidence of record.  38 C.F.R. § 3.655.

The Board notes that in a January 2018 appellate brief, the Veteran's representative stated that a December 2012 private medical study submitted by the Veteran was not contained in the record.  However, review of the record shows that the study is associated with the file.  See February 2015 Medical Treatment Record, Non-Government Facility.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The January 2017 VA examination indicates a diagnosis of obstructive sleep apnea in June 2007.  The Veteran is currently service connected for PTSD.  Element (1) of Shedden has been met.  Elements (1) and (2) of Wallin have also been met.

The Veteran asserts that his sleep apnea had its inception in service.  See November 2011 Third Party Correspondence.  His service treatment records do not reflect complaints of, treatment for, or a diagnosis of a sleep disorder.  It is also highlighted that the Veteran's separation examination in December 1969 fails to document any complaints of or observed symptoms related to a sleep disability.  Nevertheless, the Board will grant the Veteran the benefit of the doubt and find that his statement is credible and sufficient to satisfy Shedden element (2) with respect to in-service incurrence of sleep problems.

What remains for consideration is whether there is a nexus between the Veteran's obstructive sleep apnea and military service or service-connected PTSD.  There is no competent, adequate evidence of such a nexus.  As previously noted, the Veteran's service treatment records are silent with respect to any sleep disorder; in fact, the Veteran denied experiencing frequent trouble sleeping in a December 1969 report of medical history completed at separation.  Contemporaneous evidence has greater probative value than history as reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  In addition, the absence of complaints or treatment for sleep problems for decades after discharge is also afforded significant weight.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran and his representative have submitted and referenced a variety of medical articles purporting to show a connection between his sleep apnea and PTSD.  See February 2015 Medical Treatment Record, Non-Government Facility; January 2018 Appellate Brief.  Although these articles purport to establish a medical relationship between sleep apnea and PTSD, they are general medical literature and do not address the Veteran's claim specifically.  Such significantly weakens the overall probative value of that evidence.  There simply is no competent, adequate evidence that the Veteran's diagnosed obstructive sleep apnea was caused or aggravated by his PTSD.  

The matter was even Remanded for the purpose of addressing the medical nexus question, which VA required an in-person examination rather than ACE processing.  However, as discussed herein, the Veteran failed to report for his scheduled examination and provided no good cause for doing so.  A subsequent supplemental statement of the case advised him of such and potential adverse impact it could have on his appeal.  The Board emphasizes that the duty to assist is not a one-way street.

The Board acknowledges the competent and credible lay evidence from the Veteran and his former coworker describing his sleep apnea symptomology.  Nevertheless, to the extent that the Veteran, his coworker, or representative asserts that the Veteran's sleep apnea is related to service or was caused or aggravated by his PTSD, they are not competent to opine on the etiology of a complex medical condition such as obstructive sleep apnea.  For that reason, their statements regarding the etiology of the Veteran's sleep apnea are afforded no weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


	(ORDER ON NEXT PAGE)



ORDER

Entitlement to service connection for a sleep disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


